Citation Nr: 0701325	
Decision Date: 01/17/07    Archive Date: 01/25/07	

DOCKET NO.  05-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined evaluation in excess of 60 percent 
for right knee instability and arthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1988 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs  (VA) Regional Office 
(RO) in Waco, Texas, which denied evaluations in excess of 
40 percent for right knee arthritis, and in excess of 30 
percent for right knee instability, which combines to a 60 
percent evaluation for collective, service-connected right 
knee disability.  

The case is not ready for appellate review.  It must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

The veteran filed a written statement in July 2004 which was 
accepted as a claim for increase regarding right knee 
disability.  Treatment records were collected, and he was 
provided a VA examination.  In December 2004, the veteran was 
denied increased evaluations for either instability or 
arthritis of the right knee.  The veteran disagreed and 
initiated an appeal, and also requested a Travel Board 
hearing, but later withdrew that request in April 2005.

After the claims folder had been forwarded to the Board for 
review on appeal, the veteran forwarded VA treatment records 
indicating that he had been provided right knee surgery in 
November 2005.  He submitted no waiver of initial RO 
consideration of these records.  38 C.F.R. § 20.1304 (2005) 
specifically provides that any pertinent evidence submitted 
by the appellant which is accepted by the Board, "must be 
referred to the agency of original jurisdiction (RO) for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral."  
Obviously, records of surgery performed on the veteran's 
right knee is pertinent to his claim for increase.  In the 
absence of a waiver by the veteran of initial RO 
consideration of this evidence, the Board is bound to remand 
the case to the RO to provide original consideration in 
accordance with the governing regulation.

Additionally, it is now over one year after the veteran was 
provided right knee surgery, and there are simply no records 
on file which show the postoperative results of such surgery.  
At a minimum, all records of the veteran's treatment from the 
time of this surgery forward must be collected for review, 
and the RO must consider whether referral for an additional 
VA examination is warranted based upon a review of those 
records.

For these reasons, the case is REMANDED to the RO for the 
following action:

Although the veteran's supervising RO is 
in Waco, it appears from the claims 
folder that he receives all treatment for 
his service-connected right knee 
disability from the VA Medical Center in 
Shreveport, Louisiana.  This is the 
facility where the veteran was provided 
right knee surgery in November 2005.  
Copies of all records of the veteran's 
treatment at the Shreveport VAMC from 
November 1, 2005, forward to the present 
time should be collected.  The RO should 
carefully review these records to 
determine whether there is sufficient 
clinical evaluation of the veteran's 
right knee following surgery performed in 
November 2005, to assess and properly 
evaluate the veteran's service-connected 
right knee instability and arthritis.  
If these records do not adequately 
document sufficient findings of ranges of 
motion, functional loss and all other 
degrees of knee impairment as 
contemplated in the Rating Schedule at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 
through 5263, then the veteran should be 
referred for a VA orthopedic examination 
of his knee, with a review of his claims 
folder.  A complete and thorough 
examination of the veteran's knees, to 
include any necessary X-ray studies, 
should then be accomplished.  After 
obtaining a copy of this VA examination 
(if the RO deems it necessary to obtain 
such examination) the RO should again 
address the issues on appeal with respect 
to increased evaluations for service-
connected instability and arthritis.  If 
the decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

